Oo Oo HN DH WW FP W NY Ke

bo NM NY KN NY DY WD RD RO i ea ea es ee
ao yay nn Un fF WwW NY KF OO OO Wr DH HH FB WD NY HY CO

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANGELICA EVANS, Case No. 5:18-cv-01025-MAA

Plaintiff,
Ve JUDGMENT

ANDREW M. SAUL, Commissioner
of Social Security,

Defendant.

 

 

 

In accordance with the Memorandum Decision and Order Affirming Decision
of the Commissioner filed herewith,
IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social

Security is affirmed and this matter is dismissed with prejudice.

MARIA RO
UNITE TES MAGISTRATE JUDGE

DATED: August 2 , 2019

 
